DETAILED ACTION
This action is responsive to the application No. 17/127,863 filed on December 18, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
The application filed on 12/18/2020 has been entered.  Accordingly, pending in this Office action are claims 1-20.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-9, 11, and 14-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-9, 11-14, 19, and 20 of U.S. Patent No. 10,886,217.

The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-9, 11, and 14-20 of the instant invention are generic to species claims 1-3, 5-9, 11-14, 19, and 20 of patent No. 10,886,217.  Under the current practice, the generic claims should be rejected on the grounds of obviousness-type double patenting (see MPEP §806.04(i)).

Claim 1 of patent No. 10,886,217 anticipates Claim 1 of the instant invention. 
Claims 1 and 5 of patent No. 10,886,217 anticipate Claim 2 of the instant invention. 
Claims 1 and 2 of patent No. 10,886,217 anticipate Claim 3 of the instant invention. 
Claims 1-3 of patent 10,886,217 anticipate Claim 4 of the instant invention. 
Claims 1, 5, and 7 of patent No. 10,886,217 anticipate Claim 5 of the instant invention. 
Claims 1 and 8 of patent No. 10,886,217 anticipate Claims 6 and 7 of the instant invention. 
Claims 1, 8, and 9 of patent No. 10,886,217 anticipate Claim 8 of the instant invention. 
Claims 1, 5, and 6 of patent No. 10,886,217 anticipate Claims 9 and 11 of the instant invention. 
Claim 11 of patent No. 10,886,217 anticipates Claim 14 of the instant invention. 
Claims 11 and 12 of patent No. 10,886,217 anticipate Claim 15 of the instant invention. 
Claims 11-13 of patent No. 10,886,217 anticipate Claims 16 and 17 of the instant invention. 
Claims 11, 12, and 14 of patent No. 10,886,217 anticipate Claim 18 of the instant invention. 
Claims 11 and 20 of patent No. 10,886,217 anticipate Claim 19 of the instant invention. 
Claims 11 and 19 of patent No. 10,886,217 anticipate Claim 20 of the instant invention. 

Claims 12 and 13 of the instant application No. 17/127,863 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 10 of U.S. Patent No. Morrow (10,886,217) in view of Go (US 2016/0343703).

Regarding claim 12, this claim conflicts with claims 1 and 10 of Morrow (US 10,886,217) in view of Go (US 2016/0343703).  
Claim 12 of the instant Application No. 17/127,863 and Claims 1 and 10 of U.S. Patent No. Morrow (US 10,886,217) both recite: 
A system comprising:
P10831OPCT-US-C126a microprocessor, wherein the microprocessor comprises a transistor structure further comprising:
a monocrystalline material adjacent to a dielectric material;
a gate electrode adjacent to a channel region of the monocrystalline material;
a source region and a drain region comprising p-type or n-type semiconductor material electrically coupled to the channel region, wherein a first of the source region or the drain region extends to a depth below that of the channel region;
a first interconnect level over a front side of the dielectric material, and coupled to the source region, the drain region, or the gate electrode; and
a second interconnect level over a back side of the dielectric material, and electrically coupled to the first of the source region or the drain region.
However, Patent No. Morrow (US 10,886,217) does not recite:
a power supply and a microprocessor coupled to the power supply.
However, Go (see, e.g., Fig. 10C), on the other hand, teaches a power supply and a microprocessor coupled to the power supply to control the function unit and the display unit (see, e.g., par. 0103).  It would have been obvious to one of ordinary skill in the art at the time of filing to include in Morrow’s device, a power supply and a microprocessor coupled to the power supply, as taught by Go, to control the function unit and the display unit.

Regarding claim 13, this claim conflicts with claims 1 and 10 of Morrow (US 10,886,217) in view of Go (US 2016/0343703).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stuber (US 2015/0137307).

Regarding claim 1, Stuber (see, e.g., Fig. 9C and Annotated Fig. 9C), teaches a transistor structure, comprising:
P10831OPCT-US-C126a monocrystalline material 230 adjacent to a dielectric material 232 (see, e.g., pars. 0033-0034);
a gate electrode 240g adjacent to a channel region CH of the monocrystalline material 230 (see, e.g., par. 0035);
a source region 240s and a drain region 240d/241 comprising p-type or n-type semiconductor material electrically coupled to the channel region CH, wherein a first of the source region 240s or the drain region 240d/241 extends to a depth below that of the channel region CH (see, e.g., pars. 0035, 0044);
a first interconnect level 250 over a front side of the dielectric material 232, and coupled to the source region 240s, the drain region 240d/241, or the gate electrode 240g (see, e.g., par. 0003); and
a second interconnect level 280 over a back side of the dielectric material 232, and electrically coupled to the first of the source region 240s or the drain region 240d/241 (see, e.g., par. 0003).

Regarding claim 2, Stuber teaches all aspects of claim 1.  Stuber (see, e.g., Fig. 9C and Annotated Fig. 9C), teaches that first of the source region 240s or the drain region 240d/241 extends through the entire height of the monocrystalline material 230, to a depth at least equal to that of the dielectric material 232.  

Regarding claim 3, Stuber teaches all aspects of claim 1.  Stuber (see, e.g., Fig. 9C and Annotated Fig. 9C), teaches that a second of the source region 240s or the drain region 240d/241 extends to a depth less than that of the first of the source region 240s or the drain region 240d/241; and
the first interconnect level 250 is coupled to the second of the source region 240s or the drain region 240d/241, and to the gate electrode 240g.  

Regarding claim 4, Stuber teaches all aspects of claim 3.  Stuber (see, e.g., Fig. 9C and Annotated Fig. 9C), teaches that the second of the source region 240s or the drain region 240d/241 extends to a depth approximately equal to that of the channel region CH.  

Regarding claim 10, Stuber teaches all aspects of claim 1.  Stuber (see, e.g., Fig. 9C and Annotated Fig. 9C), teaches that a monocrystalline material 230 is between the second interconnect level 280 and the second of the source 240s or drain regions 240d/241 (see, e.g., material 230 below 240s).  

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Stuber (US 2015/0137307) in view of Go (US 2016/0343703).

Regarding claim 12, Stuber (see, e.g., Fig. 9C and Annotated Fig. 9C), teaches a system comprising:
P10831OPCT-US-C126a monocrystalline material 230 adjacent to a dielectric material 232 (see, e.g., pars. 0033-0034);
a gate electrode 240g adjacent to a channel region CH of the monocrystalline material 230 (see, e.g., par. 0035);
a source region 240s and a drain region 240d/241 comprising p-type or n-type semiconductor material electrically coupled to the channel region CH, wherein a first of the source region 240s or the drain region 240d/241 extends to a depth below that of the channel region CH (see, e.g., pars. 0035, 0044);
a first interconnect level 250 over a front side of the dielectric material 232, and coupled to the source region 240s, the drain region 240d/241, or the gate electrode 240g (see, e.g., par. 0003); and
a second interconnect level 280 over a back side of the dielectric material 232, and electrically coupled to the first of the source region 240s or the drain region 240d/241 (see, e.g., par. 0003).
Stuber does not teach a power supplyP10831OPCT-US-C126 and a microprocessor coupled to the power supply, wherein the microprocessor comprises a transistor structure.
However, Go (see, e.g., Fig. 10C), on the other hand, teaches a power supply and a microprocessor coupled to the power supply to control the function unit and the display unit (see, e.g., par. 0103).  It would have been obvious to one of ordinary skill in the art at the time of filing to include in Stuber’s device, a power supply and a microprocessor coupled to the power supply, as taught by Go, to control the function unit and the display unit.


    PNG
    media_image1.png
    312
    512
    media_image1.png
    Greyscale
Regarding claim 13, Stuber and Go teach all aspects of claim 12.  Go (see, e.g., Fig. 10C), teaches a battery coupled to the power supply (see, e.g., par. 0103).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Garcés whose telephone number is (571)272-8249.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571)272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nelson Garces/Primary Examiner, Art Unit 2814